Citation Nr: 0731006	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1963 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision.  In May 2007, the 
veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, additional 
development is needed prior to further disposition of the 
claim.

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. 
§ 3.159(c)(d) (2007).  Such assistance includes making as 
many requests as necessary to obtain relevant records from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. 
§ 3.159(c)(2) (2007).

At his May 2007 hearing, the veteran testified that his back 
disability was related to  service, specifically that it 
began with a hand to hand combat exercise incident during 
basic training at Fort Leonard Wood, Missouri in 1963.   He 
contends that as result of this incident, he went on sick 
call and missed a day of training.  Subsequently, he was put 
on the penalty wall.  On remand, the RO should attempt to 
locate Morning Reports to confirm the veteran's account of 
the circumstances of his back disability in service.   

Additionally, the record shows that the veteran has a claim 
for disability benefits from the Social Security 
Administration.  Inasmuch as any medical records possessed by 
that agency are potentially relevant to the claim on appeal, 
those records should be secured and associated with the 
claims file.  Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO should search for Morning 
Reports or regularly kept records for 
the veteran's unit that might confirm 
the veteran's account of the 
circumstances of his back disability in 
service in 1963.  The RO should 
complete any and all follow-up actions 
necessary as directed by the National 
Personnel Records Center or service 
department.  All actions taken to 
locate these records should be noted in 
the claims folder.

2.	The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's  claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All actions 
taken to locate these records should be 
noted in the claims folder.

3.	Then, readjudicate the veteran's claim 
for service connection.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow him an appropriate 
opportunity for response.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



